Citation Nr: 1427265	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain pain. 

2.  Entitlement to service connection for a claimed cervical spine disability. 

3.  Entitlement to service connection for a claimed thoracic spine disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army Reserves from June 1987 to July 1987 and from January 2003 to October 2004.  
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The service connection issues on appeal were initially denied in a May 2007 rating decision.  However, VA obtained additional treatment records from the New Orleans VA Medical Center resulting in a second review by the RO.  In this second review, the RO denied the claims in a July 2007 rating decision.  

In her September 2009 substantive appeal to the Board, the Veteran appealed the issue of entitlement to service connection for post-traumatic stress disorder in addition to the three issues noted on the first page of this decision.  During the pendency of the appeal, the Veteran submitted additional evidence that the RO reviewed and used as the basis for granting service connection in an April 2013 Decision Review Officer (DRO) Decision.  Accordingly, this claim is no longer before the Board because the RO awarded a full grant of the benefit sought on appeal.     

The Veteran also requested a hearing in her substantive appeal to the Board.  However, in August 2013, she withdrew the hearing request in writing.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current disability of the lumbar spine characterized as chronic lumbar strain. 

2.   The Army Reserves medically discharged the Veteran due to "chronic low back pain" of a type similar to that currently experienced.  

3.  However, the preponderance of the evidence of record demonstrates that the Veteran's chronic lumbar strain disability was not caused by or aggravated by military service.  

4.  The Veteran does not have a current disability involving either thoracic or cervical spines. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic low back pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a claimed cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a claimed thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Establishing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c).  

Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6 (d).  

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

Generally, service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis as a chronic disability. 38 C.F.R. § 3.309.  For a disability to be considered chronic in service, it must manifest to a certain degree within one year after the date of separation.  38 C.F.R. § 3.307.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
II.  Analysis

The Veteran, as a full-time duty Army reservist, claims entitlement to service connection for disabilities affecting the cervical, thoracic, and lumbar spines that she asserts are related to active duty service.  In the reserves, the Veteran was required to stand for prolonged periods as part of her job as a transportation coordinator.  As a transportation coordinator, the Veteran spent much of a 13-hour per day job on her feet climbing on and off rail cars.  She contends that the prolonged standing resulted in neck and back pain radiating to the right lower extremity, numbness and tingling during and after service.  As will be explained in more detail below, the Board finds service connection not warranted for the Veteran's claimed disabilities.  

Chronic Low Back Pain

The Veteran's chronic low back pain has been associated with a disorder known as chronic lumbar strain, which was diagnosed in 2003.  The Veteran first reported lumbar pain and received a medical diagnosis during service.  The Veteran's continued complaints of back pain led to her eventual medical discharge from the reserves.  The decision to medically discharge the Veteran was based on a Physical Evaluation Board (PEB) decision dated May 14, 2004.  The PEB determined that the Veteran had a "permanent disability" due to chronic low back pain.  Although the Veteran would like the Board to utilize the PEB's decision to influence the outcome of this decision, the Board must evaluate the record as a whole in making its findings, especially in evaluating nexus.   

The Board evaluated the Veteran's lay statements with the medical evidence of record to determine if nexus was established.  The Veteran has claimed that she has degenerative disc disease of the lumbar spine attributable to her pain.  Although the Veteran is competent to provide lay statements as to observable symptoms, her pain, her numbness, and her discomfort, she is not competent to make a finding of nexus because she lacks the medical training to make such a link with regard to such a complex disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, the Board relied heavily on the sole medical opinion of record from July 2012.  The examiner, after an extensive interview and physical examination of the Veteran's lumbar spine, opined that it is not at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine was caused by or represents a progression of  the chronic back pain treated in service.  The rationale for the examiner's finding was that there was no evidence of degenerative disc disease seen on the MRI or x-ray scans of the lumbar spine during or after service.  

The Board notes that an MRI of the lumbar spine taken in August 2009, utilized by the July 2012 examiner in his examination report, initially reported evidence of  degenerative disc disease; however, the VA records clearly indicate that this was in error, with the results given for another patient.  It was later concluded that the Veteran's actual MRI showed no evidence of degenerative disc disease.  Considering that the VA records indicate the MRI findings were initially erroneously reported, all diagnoses of degenerative disc disease initially rendered based on those findings lack probative value.  The fact that the Veteran's MRI of the lumbar spine was, in fact, normal in 2009, is corroborated by subsequent MRIs done in 2012 and 2013, which continued to show normal findings.

In weighing the Veteran's lay statements and the medical opinion, the medical opinion provides the most comprehensive evaluation of the Veteran's current claim that is supported by the objective record.  Absent any contrary opinion, the Board finds the Veteran's service connection claim must be denied based on the preponderance of the evidence.  

Cervical Spine

With regard to her claimed cervical spine disability, the Veteran's lay statements to date have only noted symptoms of neck pain.  Symptoms alone cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Symptoms must be attributable to an underlying current disability, the cornerstone for any service connection claim.  Id.; see also Degmetich v. Brown, 104 F. 3d 1328 (1997).  

Although the Veteran now complains of recurrent neck pain, no medical professional has diagnosed the Veteran with an underlying current disability attributable to the neck pain.  The Board recognizes that the Veteran is competent to provide lay statements as to observable symptoms, such as her pain, but is not competent to make a medical diagnosis because she lacks the medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

The Board carefully and sympathetically reviewed the claims file for any evidence of an actual diagnosis in furtherance of the Veteran's claim, but found nothing.  Over the span of 2004, when the Veteran was discharged from the reserves, through 2013, the Veteran has had no reported problems with her cervical spine. Additionally, she underwent three separate VA compensation and pension examinations of the cervical spine in May 2006, July 2006, and July 2012 as well as a number of MRIs, which included the imaging of the cervical spine taken in 2009, 2012 and 2013, which all proved normal.  Absent evidence of a current disability, the Board must deny this service connection claim as a matter of law.   

Thoracic Spine

Last, but not least, the Board evaluated the Veteran's service connection claim for a claimed disability of the thoracic spine, which the Veteran claims scoliosis, curvature of the spine.  As with the cervical spine, the record spanning 2004 through 2013 fails to demonstrate a current disability of the thoracic spine.  Early x-rays taken in July 2006 demonstrate mild scoliosis.  However, the Veteran had full range of motion of the thoracic spine without radiculopathy to either the lower or upper extremities. 

Two months following the pain management screening, the Veteran underwent an MRI of the lumbar spine in August 2009, which demonstrated no degenerative changes (after subsequent clarification, discussed earlier in the decision).  Subsequent MRI scans of the Veteran's thoracic spine taken in December 2009 were also normal.  Considering that the VA records indicate the MRI findings were initially erroneously reported, all diagnoses of degenerative disc disease initially rendered based on those findings lack probative value.  The fact that the Veteran's MRI of the lumbar spine, including the thoracic spine, was, in fact, normal in 2009, is corroborated by subsequent MRIs done in 2012 and 2013, which continued to show normal findings.

The Veteran underwent a third VA compensation and pension examination in July 2012.  The Veteran worked as a blackjack dealer, a position which required prolonged standing.  She reported increased difficulties with her job due to the prolonged standing.  The examiner noted range of motion limitations of the lumbar flexion to 75 degrees and extension to 25 degrees.  However, the Veteran continued to have no neurologic, spinal or other abnormalities including the presence of arthritis.  The examiner also concluded that the Veteran did not have degenerative disc disease or any other form of arthritis of the thoracic spine.  An MRI of the lumbar spine conducted as part of the July 2012 examination in September 2012 demonstrated a normal lumbar spine unchanged from the August 2009 MRI.  An examiner reviewed the record and noted that there were insufficient reports of back pain during service to establish that there was a chronic back strain at that time, and the current complaints of lumbar pain, including the thoracic spine began in 2006.  Even after this examination, in January 2013, yet another MRI was performed as part of VA treatment, which also was normal and showed no abnormalities.

In conclusion, based upon the evidence of record, the Veteran has complained of a number of issues related to her thoracic spine, but the medical evidence of record fails to corroborate an actual underlying disability associated with these symptoms from impressions of diagnostic scans or a diagnosis from an adequate medical professional.  Accordingly, the Board must deny the Veteran's claim as a matter of law.  

III.  VA's Duties to Notify and Assist 

The VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000.  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran a January 2005 notice containing information pertinent to the Veteran's service connection claim prior to the RO's July 2007 rating decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records.   

In addition to obtaining relevant records, VA provided the Veteran with VA spine compensation and pension examinations in May 2005, July 2006, and July 2012.  The Board finds that each VA examination was thorough, adequate and provided a sound basis upon which to make a decision on the Veteran's service connection claims.  Each examiner personally interviewed and examined the Veteran, including eliciting her medical history.   Additionally, while the Veteran's representative asserts that a new examination is warranted, none of the medical evidence submitted from the Veteran's initial claim in 2004 through early 2013 that indicates an actual medical diagnosis of the Veteran's claimed neck and thoracic disabilities has been made, or objective evidence of any actual neck and/or back disabilities is of record.  As for the chronic lumbar strain, the Board finds the July 2012 examination report cleared up any earlier inconsistencies prior to making a nexus statement.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lastly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for chronic lumbar strain is denied. 

Service connection for a claimed cervical spine disability is denied. 

Service connection for a claimed thoracic spine disability is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


